UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 3)* The Great Atlantic and Pacific Tea Company, Inc. (Name of Issuer) Common Stock, $1.00 par value per share (Title of Class of Securities) 390064103 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: [ ] Rule 13d-1(b) [x] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes.) CUSIP No. 390064103 13G Page 2 of19 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): Goodwood Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o(b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Ontario, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 955,000 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 955,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 955,000 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 1.7% 12 TYPE OF REPORTING PERSON (See Instructions) CO CUSIP No. 390064103 13G Page3 of19 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): 1354037 Ontario Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o(b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Ontario, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 955,000 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 955,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 955,000 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 1.7% 12 TYPE OF REPORTING PERSON (See Instructions) CO CUSIP No. 390064103 13G Page4 of19 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): Goodwood Fund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o(b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 372,700 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 372,700 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 372,700 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0.7% 12 TYPE OF REPORTING PERSON (See Instructions) IV CUSIP No. 390064103 13G Page5 of19 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): Arrow Goodwood Fund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o(b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 120,100 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 120,100 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 120,100 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0.2% 12 TYPE OF REPORTING PERSON (See Instructions) IV CUSIP No. 390064103 13G Page6 of19 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): Goodwood Capital Fund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o(b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 67,200 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 67,200 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 67,200 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0.1% 12 TYPE OF REPORTING PERSON (See Instructions) IV CUSIP No. 390064103 13G Page7 of19 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): The Goodwood Fund 2.0 Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o(b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 384,600 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 384,600 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 384,600 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0.7% 12 TYPE OF REPORTING PERSON (See Instructions) IV CUSIP No. 390064103 13G Page8 of19 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): MSS Equity Hedge 15 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o(b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 10,400 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 10,400 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10,400 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): Less than 0.1% 12 TYPE OF REPORTING PERSON (See Instructions) IV CUSIP No. 390064103 13G Page9 of19 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): Peter H. Puccetti 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o(b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 9,789 6 SHARED VOTING POWER 955,400 7 SOLE DISPOSITIVE POWER 9,789 8 SHARED DISPOSITIVE POWER 955,400 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 965,189 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 1.7% 12 TYPE OF REPORTING PERSON (See Instructions) IN CUSIP No. 390064103 13G Page10 of19 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): J. Cameron MacDonald 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o(b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 14,900 6 SHARED VOTING POWER 962,600 7 SOLE DISPOSITIVE POWER 14,900 8 SHARED DISPOSITIVE POWER 962,600 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 977,500 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 1.7% 12 TYPE OF REPORTING PERSON (See Instructions) IN CUSIP No. 390064103 13G Page11 of19 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): 628088 BC Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o(b) ý 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: British Columbia, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 10,900 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 10,900 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10,900 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): Less than 0.1% 12 TYPE OF REPORTING PERSON (See Instructions) CO CUSIP No. 390064103 13G Page12 of19 Pages Item 1. (a) Name of Issuer: The Great Atlantic and Pacific Tea Company, Inc. (b) Address of Issuer's Principal Executive Offices: 2 Paragon Drive, Montvale, New Jersey 07645 Item 2. (a) Name of Person Filing: This statement is being filed by the following persons and amends the initial Schedule 13G (the “Initial 13G”) filed on November 28, 2006, Amendment No. 1 to the Initial 13G filed on November 28, 2006 and Amendment No. 2 to the Initial 13G filed on February 14, 2007 by such persons (collectively, together with this Amendment No. 3, the “Schedule 13G”): (i) Goodwood Fund (“Fund”) with respect to shares of common stock, $1.00 par value per share (“Shares”), of the Issuer beneficially owned by it; (ii) Arrow Goodwood Fund (“Arrow”) with respect to Shares beneficially owned by it; (iii) Goodwood Capital Fund (“Capital Fund”) with respect to Shares beneficially owned by it; (iv) The Goodwood Fund 2.0 Ltd. (“2.0”) with respect to Shares beneficially owned by it; (v) MSS Equity Hedge 15 (“Hedge 15”) with respect to Shares beneficially owned by it; (vi) Goodwood Inc. (“Goodwood”) with respect to Shares beneficially owned by Fund, Arrow, Capital Fund, 2.0 and Hedge 15; (vii) 1354037 Ontario Inc. (“Ontario”) with respect to Shares beneficially owned by Goodwood; (viii) Peter H. Puccetti (“Puccetti”) with respect to Shares beneficially owned by Ontario,200 shares owned by a family trust of which he is co-trustee and beneficiary and 200 shares owned by his wife; (ix) 628imited (“BC”) with respect to shares beneficially owned by it and (x) J. Cameron MacDonald (“MacDonald”) with respect to Shares beneficially owned by Ontario, BC and 4,000 shares owned by him and 7,600 shares owned by his wife. Each of Goodwood, Ontario, Puccetti and MacDonald disclaims beneficial ownership of the securities covered by this statement, except as to the securities identified above as owned directly by Puccetti and MacDonald, respectively. (b) Address of Principal Business Office or, if none, Residence: The principal business address of Fund, Capital Fund, Arrow, 2.0, Hedge 15, Goodwood, Ontario, Puccetti, BC and MacDonald is 212 King Street West, Suite 201, Toronto, Canada M5H 1K5. (c) Citizenship: Each of Fund, Arrow andCapital Fund is a Canadian mutual fund trust and each of 2.0 and Hedge 15 is a Cayman Islands limited liability company. Each of Puccetti and MacDonald is a Canadian citizen. BC is a British Columbia corporation. Each of Ontario and Goodwood is an Ontario corporation. CUSIP No. 390064103 13G Page13 of19 Pages (d) Title of Class of Securities: Common Stock, $1.00 par value per share. (e) CUSIP Number: 390064103 Item 3. Not Applicable. Item 4. Ownership The percentages used herein are calculated based upon the 57,000,320 Shares issued and outstanding as of January 4, 2008, as reported on the Issuer’s Quarterly Report on Form 10-Q with respect to the quarter ended December 1, 2007, as filed with the Securities and Exchange Commission. As of December 31, 2007: 1. Goodwood Inc. (a) Amount beneficially owned: 955,000 (b) Percent of class: 1.7% (c) (i) Sole power to vote or direct the vote: 0 (ii)Shared power to vote or direct the vote: 955,000 (iii)Sole power to dispose or direct the disposition: 0 (iv)Shared power to dispose or direct the disposition: 955,000 2. 1354037 Ontario Inc. (a) Amount beneficially owned: 955,000 (b) Percent of class: 1.7% (c) (i) Sole power to vote or direct the vote: 0 (ii)Shared power to vote or direct the vote: 955,000 (iii)Sole power to dispose or direct the disposition: 0 (iv)Shared power to dispose or direct the disposition: 955,000 3. Goodwood Fund (a) Amount beneficially owned: 372,700 (b) Percent of class: 0.7% (c) (i) Sole power to vote or direct the vote: 372,700 (ii)Shared power to vote or direct the vote: 0 (iii)Sole power to dispose or direct the disposition: 372,700 (iv)Shared power to dispose or direct the disposition: 0 4. Arrow Goodwood Fund (a) Amount beneficially owned: 120,100 (b) Percent of class: 0.2% (c) (i) Sole power to vote or direct the vote: 120,100 (ii)Shared power to vote or direct the vote: 0 (iii)Sole power to dispose or direct the disposition: 120,100 (iv)Shared power to dispose or direct the disposition: 0 CUSIP No. 390064103 13G Page14 of19 Pages 5. Goodwood Capital Fund (a) Amount beneficially owned: 67,200 (b) Percent of class: 0.1% (c) (i) Sole power to vote or direct the vote: 67,200 (ii)Shared power to vote or direct the vote: 0 (iii)Sole power to dispose or direct the disposition: 67,200 (iv)Shared power to dispose or direct the disposition: 0 6. The Goodwood Fund 2.0 Ltd. (a) Amount beneficially owned: 384,600 (b) Percent of class: 0.7% (c) (i) Sole power to vote or direct the vote: 384,600 (ii)Shared power to vote or direct the vote: 0 (iii)Sole power to dispose or direct the disposition: 384,600 (iv)Shared power to dispose or direct the disposition: 0 7. MSS Equity Hedge 15 (a) Amount beneficially owned: 10,400 (b) Percent of class: Less than 0.1% (c) (i) Sole power to vote or direct the vote: 10,400 (ii)Shared power to vote or direct the vote: 0 (iii)Sole power to dispose or direct the disposition: 10,400 (iv)Shared power to dispose or direct the disposition: 0 8. Peter H. Puccetti (a) Amount beneficially owned: 965,189 (b) Percent of class: 1.7% (c) (i) Sole power to vote or direct the vote: 9,789 (ii)Shared power to vote or direct the vote: 955,400 (iii)Sole power to dispose or direct the disposition: 9,789 (iv)Shared power to dispose or direct the disposition: 955,400 9. J. Cameron MacDonald (a) Amount beneficially owned: 977,500 (b) Percent of class: 1.7% (c) (i) Sole power to vote or direct the vote: 14,900 (ii)Shared power to vote or direct the vote: 962,600 (iii)Sole power to dispose or direct the disposition: 14,900 (iv)Shared power to dispose or direct the disposition: 962,600 10. 620088 BC Limited (a) Amount beneficially owned: 10,900 (b) Percent of class: Less than 0.1% (c) (i) Sole power to vote or direct the vote: 10,900 (ii)Shared power to vote or direct the vote: 0 (iii)Sole power to dispose or direct the disposition: 10,900 (iv)Shared power to dispose or direct the disposition: 0 CUSIP No. 390064103 13G Page15 of19 Pages Goodwood does not directly own any Shares. Rather, Goodwood is the sole investment manager of each of Fund, Arrow, Capital Fund, 2.0 and Hedge 15. Ontario Inc. owns all of the capital stock of Goodwood. Messrs. Puccetti and MacDonald control Ontario. Mr. MacDonald is the sole owner of BC. BC directly owns 10,900 Shares. Mr. MacDonald directly owns 4,000 Shares. Item 5. Ownership Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following ý. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not Applicable. Item 8. Identification and Classification of Members of the Group Not Applicable. Item 9. Notice of Dissolution of Group Not Applicable Item 10. Certification By signing below the signatory certifies that, to be best of his or its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 390064103 13G Page16 of19 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 14, 2008 GOODWOOD INC. By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person 1354037 ONTARIO INC. By: /s/ J. Cameron MacDonald Name: J. Cameron MacDonald Title: Authorized Person GOODWOOD FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person ARROW GOODWOOD FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person GOODWOOD CAPITAL FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person THE GOODWOOD FUND 2.0 LTD. By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person CUSIP No. 390064103 13G Page17 of19 Pages MSS EQUITY HEDGE 15 By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person PETER H. PUCCETTI /s/ Peter H. Puccetti J. CAMERON MACDONALD /s/ J. Cameron MacDonald 628088 BC LTD. By: /s/ J. Cameron MacDonald Name: J. Cameron MacDonald Title: Authorized Person CUSIP No. 390064103 13G Page18 of19 Pages EXHIBIT A AGREEMENT JOINT FILING OF SCHEDULE 13G The undersigned hereby agree jointly to prepare and file with regulatory authorities a Schedule 13G and any amendments thereto reporting each of the undersigned’s ownership of securities of The Great Atlantic and Pacific Tea Company, Inc., and hereby affirm that such Schedule 13G is being filed on behalf of each of the undersigned. Dated: February 14, 2008 GOODWOOD INC. By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person 1354037 ONTARIO INC. By: /s/ J. Cameron MacDonald Name: J. Cameron MacDonald Title: Authorized Person GOODWOOD FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person ARROW GOODWOOD FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person GOODWOOD CAPITAL FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person CUSIP No. 390064103 13G Page19 of19 Pages THE GOODWOOD FUND 2.0 LTD. By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person MSS EQUITY HEDGE 15 By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person PETER H. PUCCETTI /s/ Peter H. Puccetti J. CAMERON MACDONALD /s/ J. Cameron MacDonald 628088 BC LTD. By: /s/ J. Cameron MacDonald Name: J. Cameron MacDonald Title: Authorized Person
